
	
		I
		111th CONGRESS
		1st Session
		H. R. 2687
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Mack (for
			 himself, Mr. Sires,
			 Ms. Ros-Lehtinen,
			 Mr. Broun of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Mario Diaz-Balart of Florida, and
			 Mr. Lincoln Diaz-Balart of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To withhold United States assessed and voluntary
		  contributions to the Organization of American States (OAS) if Cuba is allowed
		  full membership or participation in the OAS unless the President certifies that
		  Cuba has satisfied certain conditions, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Cuba is currently
			 excluded from participation in the Inter-American system, as adopted by
			 Resolution VI during the Eighth Meeting of Consultation of Ministers of Foreign
			 Affairs, held in Punta del Este, Uruguay, in 1962.
			(2)According to section 105 of the Cuban
			 Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (Public Law 104–114),
			 [t]he President should instruct the United States Permanent
			 Representative to the Organization of American States to use the voice and vote
			 of the United States to oppose ending the suspension of the Government of Cuba
			 from the Organization until the President determines under section 203(c)(3)
			 that a democratically elected government in Cuba is in power..
			(3)The Inter-American
			 Democratic Charter states that the peoples of the Americas have a right
			 to democracy and their governments have an obligation to promote and defend
			 it..
			(4)According to the
			 most recent Department of State Country Reports on Human Rights Practices,
			 citizens in Cuba do not have the right to change their government, and the
			 regime retaliated against those individuals who sought peaceful political
			 change.
			(5)The Report
			 continues that hundreds of political prisoners are currently being held,
			 including peaceful activists, journalists, union organizers, and
			 opposition figures . . . and that mistreatment of political
			 prisoners and detainees was widespread[, and] [b]eatings were not
			 uncommon..
			(6)The Report further
			 indicates that elections in Cuba are neither free nor
			 fair..
			2.Certification
			 regarding Cuba’s participation in the OAS
			(a)In
			 generalIf the Government of
			 Cuba is allowed full membership or participation in the Organization of
			 American States (OAS), for each fiscal year beginning after the date of the
			 enactment of this Act until the President transmits to Congress a certification
			 that the requirements described in subsection (b) have been satisfied, the
			 Secretary of State shall, with respect to each such fiscal year, withhold
			 assessed and voluntary contributions to the Organization of American
			 States.
			(b)CertificationThe
			 certification referred to in subsection (a) is a certification made by the
			 President to Congress that there is a government in Cuba that—
				(1)has legalized all
			 political activity and political parties;
				(2)has released all
			 political prisoners;
				(3)has dissolved the
			 present Department of State Security in the Cuban Ministry of the
			 Interior;
				(4)has made public
			 commitments to organizing free and fair elections for a new government;
				(5)has complied with
			 the Inter-American Democratic Charter;
				(6)has ceased any
			 interference with Radio Marti or Television Marti broadcasts;
				(7)has made public
			 commitments to and is making demonstrable progress in—
					(A)establishing an
			 independent judiciary;
					(B)respecting
			 internationally recognized human rights and basic freedoms as set forth in the
			 Universal Declaration of Human Rights; and
					(C)allowing the
			 establishment of independent trade unions, and allowing the establishment of
			 independent social, economic, and political associations;
					(8)does not include
			 Fidel Castro or Raul Castro;
				(9)has given adequate
			 assurances that it will allow the speedy and efficient distribution of
			 assistance to the Cuban people; and
				(10)has complied with other applicable
			 provisions of section 205 of the Cuban Liberty and Democratic Solidarity
			 (LIBERTAD) Act of 1996 (Public Law 104–114).
				
